Citation Nr: 0026386	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-30 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975.  

This appeal arises from a July 1997 rating decision of the 
Buffalo, New York, regional office (RO) which denied 
entitlement to a permanent and total rating for purposes non-
service-connected disability pension.  The notice of 
disagreement was received in July 1997.  The statement of the 
case was issued in August 1997.  The veteran's substantive 
appeal was received in September 1997.  This matter was 
remanded by the Board of Veterans' Appeals (Board) in 
September 1999, for the purpose of obtaining additional 
factual and medical evidence, and it has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The symptoms of the veteran's dependent personality 
disorder result in occupational and social impairment due to 
mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or with symptoms controlled by 
continuous medication.

2.  The veteran experiences headaches with characteristic 
prostrating attacks, averaging one in two months over a 
period of several months.

3.  Factoring in his remaining disabilities, the veteran's 
combined rating for his non-service-connected disabilities is 
70 percent.

4.  The veteran has a high school education, and has been 
employed as a laborer; he is 45 years of age.



5. The veteran's ratable disabilities preclude him from 
engaging in any form of substantially gainful employment 
consistent with his age and work experience.


CONCLUSION OF LAW

The veteran is unemployable by reason of his permanent 
disabilities.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected 
disabilities which are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a).  There are three 
alternative regulations upon which a finding of permanent and 
total disability for pension purposes may be based.  First, 
under the VA Schedule For Rating Disabilities, a veteran may 
establish the presence of a lifetime impairment which is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation.  38 U.S.C.A. § 
1502. Permanent total disability shall be taken to exist when 
the impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. § 4.15 (1999).  
Each disability must be rated and combined under the 
appropriate Diagnostic Code (DC) to determine whether the 
veteran warrants a combined 100 percent schedular evaluation 
for pension purposes.  The rating is based primarily upon the 
average impairment in earning capacity; that is, upon the 
economic or industrial handicap which must be overcome, and 
not from the individual's success, or lack of success, in 
overcoming it.  


In the alternative, a veteran may establish permanent and 
total disability for pension purposes, even absent a combined 
100 percent schedular evaluation, by proving that he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. § 
1502; 38 C.F.R. § 4.17.  Full consideration must be given to 
unusual physical or mental defects in individual cases.  38 
C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  If the veteran is 
considered permanently and totally disabled under these 
criteria, the veteran may be awarded a 100 percent schedular 
evaluation for pension purposes if he/she is unemployable.  
38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted, on an 
extra-schedular basis, if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background, and other related factors.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b); see also Brown v. 
Derwinski, 2 Vet.App. 444 (1992).

In the present case, the veteran has several non-service-
connected disabilities that have been considered and 
evaluated by the RO.  He is currently in receipt of a 40 
disability rating for right eye blindness, a 20 percent 
disability rating for degenerative disc disease of the lumbar 
spine, a 10 percent disability rating for degenerative change 
of the cervical spine, and a 10 percent disability rating for 
bronchial asthma.  His combined disability rating, as of a 
May 2000 RO rating decision, was 60 percent.  See 38 C.F.R. § 
4.25 (1999).

A review of the record, however, shows that not all of the 
veteran's diagnosed disabilities have been considered by the 
RO.  Outpatient treatment records from the Bath VA Medical 
Center, dated from January 1997 to December 1999, disclose 
that the veteran has received evaluations and treatment for 
chronic headaches and a personality disorder.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that 
"[b]efore a total and permanent disability rating can be 
awarded, an evaluation must be performed under the Schedule 
for Rating Disabilities to determine the percentage of 
impairment caused by each disability."  Roberts v. 
Derwinski, 2 Vet.App. 387, 390 (1992).

In this regard, the Board finds that the veteran's 
"dependent personality" with features of depression, 
anxiety, and obsessive compulsive behavior warrants, a 
10 percent disability evaluation under DC 9413, anxiety 
disorder, not otherwise specified.  A noncompensable 
disability rating is assigned when a mental condition had 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  A 10 percent disability 
rating is assigned when there is evidence of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or with 
symptoms controlled by continuous medication.  A 30 percent 
disability rating is assigned when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, DC 9413 (1999).  

Treatment notes from the Bath VAMC, dated in February and 
March 1999, show that the veteran was seen for complaints of 
depression.  In April 1999, he was interviewed and evaluated 
for psychological functioning and general intellectual 
status.  He gave a history of excessive alcohol use.  He 
indicated that he was in a long-term relationship, and that 
he enjoyed traveling.  He stated that he used to be in 
construction and printing.  He endorsed nightmares, but 
denied depression or suicidal ideation.  His intellectual 
functioning was average.  There was evidence of mild levels 
of depression at the time of the examination and during his 
lifetime.  Testing data suggested a dependent personality 
disorder and high levels of anxiety.  There was also evidence 
of possible obsessive compulsive components as well as a 
talkative, distractible, and restless orientation.  The 
examiner noted a low frustration tolerance as well as 
indications of isolation and schizoid tendencies.  The 
diagnostic impression was dependent personality disorder and 
relatively high levels of anxiety along with some indication 
of possible obsessive compulsive behaviors and alcohol use in 
an addictive manner.  The prognosis was low.  

Based upon the foregoing, the Board finds that the criteria 
for a disability rating of 10 percent, and no more, for the 
veteran's dependent personality disorder is warranted, for 
the purpose of analysis of his entitlement to pension. 

As discussed above, the claims folder also contains findings 
relative to the veteran's complaints of chronic headaches.  
An October 1997 report indicates that the veteran stated he 
had been experiencing recurrent right-side headaches for the 
past two months.  He said he was taking "quite a bit of 
Motrin" in order to treat the problem.  He denied visual 
disturbances, auras, nausea, or vomiting.  The diagnosis was 
headache.  

The veteran was seen for similar complaints in August 1998.  
Although he did not experience nausea or vomiting, the 
headaches were described as severe.  He said his last 
headache had been the week earlier.  Prior to that time, he 
reported that he had not suffered from this type of headache 
since June.  The diagnosis was headaches.  In February 1999, 
the veteran was seen again for complaints of headaches.  He 
said his headaches were occurring with greater frequency.  An 
October 1999 treatment note also indicated that the veteran 
gave history of increased frequency of his headaches.  He 
described his headaches as being right-sided and a rather 
sharp ache.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In this case, the veteran's headache disability is being 
rated by analogy to migraines, under DC 8100.  A 30 percent 
rating requires migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 10 percent rating is assigned for 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over last several months.  A zero 
percent rating is assigned for migraine headaches with less 
frequent attacks.  38 C.F.R. § 4.124a, DC 8100 (1999).  

The Board has reviewed all of the evidence pertinent to this 
claim, and determines that the veteran is entitled to a 10 
percent disability rating for headaches, for the purpose of 
assessing his entitlement to pension.  Evidence suggesting 
that the veteran experiences headaches with characteristic 
prostrating attacks averaging one in two months over a period 
of several months has been demonstrated.  A greater frequency 
of attacks, however, has not been shown in the record.  

Coupled with his other primary disabilities, the 10 percent 
disability evaluations now assigned to the non-service-
connected dependent personality disorder and chronic 
headaches combine to give the veteran a 70 percent schedular 
disability rating.  He therefore meets the schedular 
requirements set forth in 38 C.F.R. §§ 4.16 and 4.17.  

The record further indicates that the veteran has only a high 
school education with some post-graduate education, and work 
experience as a laborer.  He has not worked since November 
1996, and he currently is 45 years of age.  The Board notes 
that the above-cited disabilities are of relatively long 
standing, and are not likely to improve in the future.  This, 
along with the veteran's age, relatively limited education, 
and relatively limited work experience support the conclusion 
that he is unemployable.  Therefore, entitlement to a 
permanent and total disability rating for pension purposes is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.340, 
3.342.



ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 7 -


